DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenman et al (5,737,922) and Maeda (5,802,841) and Commaret et al (2008/0245053), and optionally in view of either Mandai et al (6,463,742) or Soltau et al (2,977,760).  Schoenman et al teach A combustion system comprising: an annular tube [see col. 3, lines 36-53 teach an annular combustor, see also Fig. 5] disposed between an inner wall 2 and an outer wall 2 [see col. 4, lines 36-38 which teach the liner 2 forms the entire wall], the annular tube extending from an inlet end [circa 20] to an outlet end 38, the annular tube including at least one fluid inlet 20 disposed in the annular tube proximate the inlet end, the at least one fluid inlet providing a conduit through which fluid flows into the annular tube, the annular tube also including at least one outlet 38 disposed in the annular tube proximate the outlet end; one or more cooling features 2 disposed at an underside of at least one of the inner wall and the outer wall, the one or more cooling features comprising: at least one air plenum [between 32 and 83 in Fig. 3] disposed within the at least one of the inner wall and the outer wall 2; one or more cooling air supplies fluidly coupled to the at least one air plenum for supplying a cooling air to the at least one air plenum in the axial direction [56 in Fig. 1]; at least one impingement plate 84 disposed within the at least one air plenum, the at least one impingement plate 84 including a concave contouring [see Fig. 5] oriented radially inward toward an engine centerline [see Fig. 5 and note engine centerline corresponds with shaft 12 in Fig. 1]; at least one cooling hole 62 [air inlet 62 for passage 60 allows flow to impinge on the liner 83 and then flow in the transverse direction along 60 in Fig. 2] disposed within the at least one impingement plate 84 and configured to impinge the cooling air on the underside of the at least one of the inner wall 74 and the outer wall 72 [Fig. 5]; and a cooling passage 37 disposed at the outlet end, the cooling passage configured to permit air entering the at least one air plenum to exit the at least one air plenum at the outlet end [see Fig. 1, col. 4, lines 50-53, which shows one cooling passage 37 which exits the plenum from 52 to rejoin the bypass air in 25.  Note that 37 must also be positioned at the outlet end 38, 58 in order for the flow to exit the discharge 52]  wherein the one or more cooling features configured to maintain a temperature of at least one of the inner wall and the outer wall within a predetermined range;  wherein the at least one impingement plate comprises: an inner impingement plate disposed radially inward of the inner wall; and an outer impingement plate disposed radially outward of the outer wall [when in the annular combustor arrangement];  wherein the at least one cooling hole further comprises multiple axial rows of cooling holes 62, and wherein each of the multiple axial rows of cooling holes is circumferentially aligned with an adjacent axial row of the multiple axial rows of cooling holes; 		  wherein the at least one cooling hole further comprises multiple axial rows of cooling holes, and wherein each of the multiple axial rows of cooling holes is circumferentially offset from an adjacent axial row of the multiple axial rows of cooling holes;  wherein the cooling passage comprises at least one outer cooling passage and the at least one air plenum comprises an outer air plenum, wherein the at least one outer cooling passage fluidly connects the outer air plenum to an exterior of the combustion system;  wherein, the cooling passage comprises at least one inner cooling passage disposed in the inner wall and the at least one air plenum comprises an inner air plenum, and wherein the at least one inner cooling passage fluidly connects the inner air plenum to an exterior of the annular tube. 	Schoenman et al has the one or more cooling air supplies supply the cooling air 56 in the axial direction [Fig. 1] and thus do not teach supplying a cooling air to the at least one air plenum in the radial direction.  Maeda teaches a highly analogous cooling arrangement with the one or more cooling features comprising: at least one air plenum 16 disposed within the at least one of the inner wall and the outer wall; one or more cooling air supplies 16f [Fig. 2] fluidly coupled to the at least one air plenum 16 for supplying a cooling air to the at least one air plenum in the radial direction; at least one impingement plate 16e disposed within the at least one air plenum; at least one cooling hole disposed within the at least one impingement plate and configured to impinge the cooling air on the underside of the at least one of the inner wall and the outer wall.  Maeda teaches the equivalence of using one or more cooling air supplies fluidly coupled to the at least one air plenum for supplying a cooling air to the at least one air plenum in the radial direction [Fig. 2, 3] with supplying a cooling air to the at least one air plenum in the axial direction [Figs. 4, 5], which is analogous to axial direction of Schoenman et al.  It would have been obvious to one of ordinary skill in the art to supplying the cooling air to the at least one air plenum of Schoenman et al, in the radial direction, as taught by Maeda as being equivalent to supplying the air to the plenum in the axial direction. 	Schoenman et al teach a cooling passage 37 disposed at the outlet end, the cooling passage configured to permit air entering the at least one air plenum to exit the at least one air plenum at the outlet end -- see Fig. 1, col. 4, lines 50-53, which shows one cooling passage 37 which exits the plenum from 52 to rejoin the bypass air in 25.  Note that 37 must also be positioned at the outlet end 38, 58 in order for the flow to exit the discharge 52.  Alternately, it would have been obvious to one of ordinary skill in the art to use cooling passage 37 at the outlet end, in order to provide an exit for the flow 52.  Schoenman et al teach further teach the mixed cooling air and bypass air (e.g. from 37) is then used to cool other turbine components [col. 6, lines 32-43] but does not specifically teach it is used in an exhaust frame.  Mandai et al clearly teach using a cooling passage to extract the coolant the cooling passage 517 configured to permit coolant entering the at least one plenum to exit the plenum at the outlet end 5a and wherein the cooling passage comprises at least one outer cooling passage disposed in an exhaust frame 5a and the at least one plenum comprises an outer plenum, wherein the at least one outer cooling passage fluidly connects the outer plenum to an exterior of the combustion system.  Soltau et al [Fig. 1] teach a cooling passage 30, 32 disposed at the outlet end, the cooling passage configured to permit air entering the at least one air plenum 28 or 29 to exit the at least one air plenum at the outlet end [upstream of 2] and wherein the cooling passage comprises at least one outer cooling passage 30, 32 disposed in an exhaust frame 2 and the at least one plenum comprises an outer plenum, wherein the at least one outer cooling passage 32 fluidly connects the outer plenum to an exterior of the combustion system 10;  wherein, the cooling passage comprises at least one inner cooling passage 30 disposed in the inner wall and the at least one air plenum 28 comprises an inner air plenum, and wherein the at least one inner cooling passage fluidly connects the inner air plenum to an exterior of the annular tube 10.  It would have been obvious to one of ordinary skill in the art to employ the cooling passage configured to permit air entering the at least one air plenum to exit the at least one air plenum at the outlet end, the cooling passage including being in an exhaust frame, as taught by either Mandai or Soltau et al, as being consistent with the need to provide an exhaust outlet for the downstream end of Schoenman et al and to utilize the air for further cooling downstream / external to the annular tube / combustion system as taught by both Schoenman et al and Soltau et al.   	Schoenman et al do not teach a fluid inlet plenum coupled fluidly upstream of the at least one fluid inlet for delivering a fluid to the annular tube, the fluid inlet plenum transitioning from an axial direction to a radial direction as the fluid inlet plenum approaches the at least one fluid inlet;  nor  the fluid inlet plenum further comprising: a first sidewall that defines a radially outer boundary of the fluid inlet plenum; a second sidewall that defines a radially inner boundary of the fluid inlet plenum; and a plenum backwall that defines an axially aft boundary of the fluid inlet plenum, wherein each of the first sidewall and the second sidewall are oriented in an axial direction and the plenum backwall transitions the fluid inlet plenum from the axial direction to the radial direction; nor   wherein the fluid inlet plenum has a contour that gradually transitions form a pure axial orientation to a pure radial direction at an intersection with the inner wall of the annular tube.  Commaret et al [see annotations] teach that using a fluid inlet plenum [downstream of 36 in Fig. 1] coupled fluidly upstream of the at least one fluid inlet 16 for delivering a fluid to the annular tube, the fluid inlet plenum transitioning from an axial direction [from 36] to a radial direction [flow over 26 to radial inflow at leadline to 16] as the fluid inlet plenum approaches the at least one fluid inlet [16, Fig. 1].  Note this axial-radial fluid plenum arrangement of Figs. 1, 11 [see paragraph 0008, 0035, Figs. 1, 11 are deemed superior to the conventional axial only fluid plenum arrangement of Fig. 10, paragraph 0003].  Commaret further teach a throat portion [area constricted] between the fluid inlet plenum and the annular tube, the throat portion including a smaller flow area than both the fluid inlet plenum and the annular tube;   the fluid inlet plenum further comprising: a first sidewall that defines a radially outer boundary of the fluid inlet plenum; a second sidewall that defines a radially inner boundary of the fluid inlet plenum; and a plenum backwall [includes 26] that defines an axially aft boundary of the fluid inlet plenum, wherein each of the first sidewall and the second sidewall are oriented in an axial direction and the plenum backwall transitions 26 the fluid inlet plenum from the axial direction to the radial direction;  wherein the fluid inlet plenum has a contour at [26] that gradually transitions form a pure axial orientation to a pure radial direction at an intersection with the inner wall of the annular tube.  It would have been obvious to one of ordinary skill in the art to employ arrangement where the fluid inlet plenum coupled fluidly upstream of the at least one fluid inlet for delivering a fluid to the annular tube, the fluid inlet plenum transitioning from an axial direction to a radial direction as the fluid inlet plenum approaches the at least one fluid inlet, as well as with the sidewalls, throat, and backwall and contoured gradual transition, as being superior to the axial flowing fluid inlet plenum, as taught by Commaret et al in paragraph 0008, 0035, 0003, and which facilitates a more axially compact arrangement.

    PNG
    media_image1.png
    419
    643
    media_image1.png
    Greyscale

Claims 1, 3, 5-11, 13, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenman et al (5,737,922) and Maeda (5,802,841) and Commaret et al (2008/0245053), and optionally in view of either Mandai et al (6,463,742) or Soltau et al (2,977,760), as applied above, and further in view of either Halila (5,353,587) or Liebe (6,341,485).   	Schoenman et al, as modified above, teach various aspects of the invention and further teach at least one outer cooling passage [37 of Schoenman et al or Schoenman as modified by 517 of Mandai or 32 of Soltau] disposed at the outlet end; and at least one inner cooling passage disposed at the outlet end [37 of Schoenman et al or Schoenman as modified by either another 517 of Mandai or 30 of Soltau]; the at least one air plenum further comprising: an outer air plenum [Schoenman], wherein the at least one outer cooling passage fluidly connects the outer air plenum to an exterior of the annular tube; and an inner air plenum Schoenman, wherein the at least one inner cooling passage fluidly connects the inner air plenum to an exterior of the annular tube.  Schoenman et al do not teach at least one expansion joint disposed at the inlet end of the combustion system / annular tube;	 wherein the at least one expansion joint allows for at least one of radial expansion of the outer wall or axial expansion of the outer wall; nor	at least one of: at least one seal disposed radially inward of the outer wall at a forward end; at least one forward hard mount defined around the outer wall at the forward end; at least one axial gap defined between the outer wall and a surrounding surface; and  at least one radial gap defined between the outer wall and a surrounding surface.  Halila teaches A combustion system comprising: an annular tube disposed between an inner wall 38 and an outer wall 36, the annular tube extending from an inlet end to an outlet end; and at least one expansion joint 52 disposed at the inlet end of the combustion system / annular tube;	 wherein the at least one expansion joint 52 allows for at least one of radial expansion of the outer wall or axial expansion of the outer wall; and	at least one of: at least one seal 52 disposed radially inward of the outer wall at a forward end; at least one forward hard mount defined around the outer wall at the forward end; at least one axial gap defined between the outer wall 30 and a surrounding surface; and  at least one radial gap defined between the outer wall and a surrounding surface.  Halila teaches the seal 52 allows for accommodating thermal expansion and good sealing of the outer / inner wall and forward end of the combustor [see abstract and col. 2, lines 59-68].  It would have been obvious to one of ordinary skill in the art to employ a seal which accommodates an expansion joint at the inlet end of the combustion system / annular tube, as taught by Halila et al, in order to provide sealing and accommodate thermal expansion of the outer / inner wall.  Alternately, Liebe teaches at least one expansion joint 19 disposed at the inlet end of the annular tube;	 wherein the at least one expansion joint 19 allows for at least one of radial expansion of the outer wall or axial expansion of the outer wall [col. 3, lines 29-36];	 further comprising at least one of: at least one seal disposed radially inward of the outer wall at a forward end; at least one forward hard mount defined around the outer wall at the forward end; at least one axial gap [circa 19, there are axial gaps between 19 and 21] defined between the outer wall and a surrounding surface; or at least one radial gap [circa 19] defined between the outer wall and a surrounding surface.  It would have been obvious to one of ordinary skill in the art to employ an expansion joint at the inlet end of the combustion system / annular tube and to employ an axial or radial gap for the outer wall and surrounding surface, as taught by Liebe, in order to provide accommodate thermal expansion of the outer / inner wall and as the standard configuration used in the art for spacing purposes.
Claims 1, 3, 7-11, 13, 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Leto et al (4,387,559) in view of Liang (2010/0071382) in view of either Mandai et al (6,463,742) or Soltau et al (2,977,760).  Leto et al teach A combustion system [see annotations] comprising: an annular tube 50 disposed between an inner wall 38 [inner] and an outer wall 38 [outer], the annular tube extending from an inlet end to an outlet end, the annular tube including at least one fluid inlet [see annotations] disposed in the annular tube proximate the inlet end, the at least one fluid inlet providing a conduit through which fluid flows into the annular tube; and a fluid inlet plenum 34 coupled fluidly upstream of the at least one fluid inlet [annotated] for delivering a fluid to the annular tube, the fluid inlet plenum transitioning from an axial direction to a radial direction as the fluid inlet plenum approaches the at least one fluid inlet; the annular tube also including (a) at least one outlet 44 disposed in the annular tube proximate the outlet end; (b) one or more cooling features [see annotations] disposed at an underside of at least one of the inner wall and the outer wall, the one or more cooling features comprising: at least one air plenum [e.g. between 40 and 38] disposed within the at least one of the inner wall and the outer wall; wherein the one or more cooling features is configured to maintain a temperature of at least one of the inner wall and the outer wall within a predetermined range;   wherein the at least one impingement plate comprises: an inner impingement plate disposed radially inward of the inner wall; and an outer impingement plate disposed radially outward of the outer wall;  wherein the at least one cooling hole further comprises multiple axial rows of cooling holes, and wherein each of the multiple axial rows of  cooling holes is circumferentially aligned with an adjacent axial row of the multiple axial rows of  cooling holes; 		at least one expansion joint [see col. 4, lines 52-63] disposed at the inlet end of the combustion system; at least one outer cooling passage disposed at the outlet end; and at least one inner cooling passage disposed at the outlet end; the at least one air plenum further comprising: an outer air plenum, wherein the at least one outer cooling passage fluidly connects the outer air plenum to an exterior of the annular tube; and an inner air plenum, wherein the at least one inner cooling passage fluidly connects the inner air plenum to an exterior of the annular tube;  wherein the at least one cooling hole further comprises multiple axial rows of cooling holes, and wherein each of the multiple axial rows of  cooling holes is circumferentially offset from an adjacent axial row of the multiple axial rows of  cooling holes;    (9) further comprising: at least one expansion joint [see col. 4, lines 52-63] disposed at the inlet end of the annular tube;	 wherein the at least one expansion joint allows for at least one of radial expansion of the outer wall or axial expansion of the outer wall;	at least one of: at least one seal disposed radially inward of the outer wall at a forward end; at least one forward hard mount defined around the outer wall at the forward end; at least one axial gap defined between the outer wall and a surrounding surface; and  at least one radial gap defined between the outer wall and a surrounding surface;   (22) further comprising at least one mounting spring 48 disposed proximate the outlet end, wherein the at least one mounting spring is disposed at least one of radially inward of the inner wall and radially outward of the outer wall;  further comprising at least one mounting spring 48 disposed proximate the outlet end, wherein the at least one mounting spring allows at least one of radial expansion of the outlet end or axial expansion of the outlet end [note axial sliding is taught at 48, col. 4, lines 50-52 as a slipjoint;  further note the U-shape of the mounting spring / slipjoint 48 will inherently allow radial expansion];  further comprising a throat portion [constricted area at fluid inlet] between the fluid inlet plenum and the annular tube, the throat portion including a smaller flow area than both the fluid inlet plenum and the annular tube;  the fluid inlet plenum further comprising: a first sidewall [see annotations] that defines a radially outer boundary of the fluid inlet plenum; a second sidewall that defines a radially inner boundary of the fluid inlet plenum; and a plenum backwall that defines an axially aft boundary of the fluid inlet plenum, wherein each of the first sidewall and the second sidewall are oriented in an axial direction and the plenum backwall transitions the fluid inlet plenum from the axial direction to the radial direction; wherein the fluid inlet plenum has a contour that gradually transitions form a pure axial orientation to a pure radial direction at an intersection with the inner wall of the annular tube

    PNG
    media_image2.png
    535
    960
    media_image2.png
    Greyscale

As for at least one impingement plate disposed within the at least one air plenum; at least one cooling hole disposed within the at least one impingement plate and wherein the at least one impingement plate comprises: an inner impingement plate disposed radially inward of the inner wall; and an outer impingement plate disposed radially outward of the outer wall– Leto appears to have impingement cooling for the cooling holes that eventually exit into the combustor for cooling the combustor walls.  However, as the specifics are not explicitly set forth, Liang is cited to teach a combustion system and b) one or more cooling features disposed at an underside of the wall, the one or more cooling features comprising: at least one air plenum 78 disposed within the wall; at least one impingement plate 62 disposed within the at least one air plenum; at least one cooling hole 76 disposed within the at least one impingement plate, wherein the one or more cooling features is configured to maintain a temperature of at least one of the inner wall and the outer wall within a predetermined range;   wherein the at least one impingement plate comprises: an inner impingement plate disposed radially inward of the inner wall; and an outer impingement plate disposed radially outward of the outer wall;  wherein the at least one cooling hole further comprises multiple axial rows of cooling holes 76, and wherein each of the multiple axial rows of  cooling holes is circumferentially aligned with an adjacent axial row of the multiple axial rows of  cooling holes; 		  wherein the at least one cooling hole further comprises multiple axial rows of cooling holes, and wherein each of the multiple axial rows of  cooling holes is circumferentially offset from an adjacent axial row of the multiple axial rows of  cooling holes.  Liang teaches that the use of an impingement plate and plenum in the combustor wall allows for improved cooling using convection cooling, impingement cooling [paragraph 0042] as well as the formation of a cooling film on the combustor wall [see paragraph 0032].  It would have been obvious to one of ordinary skill in the art to employ an impingement plate with rows of cooling holes and cooling pattern of Liang, in each of the outer and inner walls of Leto, due to the improved cooling using convection cooling, impingement cooling [paragraph 0042] as well as the formation of a cooling film on the combustor wall [see paragraph 0032].   	Leto et al do not teach (c) a cooling passage disposed at the outlet end, the cooling passage configured to permit air entering the at least one air plenum to exit the at least one air plenum at the outlet end.  Mandai et al clearly teach using a cooling passage to extract the coolant the cooling passage 517 configured to permit coolant entering the at least one plenum to exit the plenum at the outlet end 5a and wherein the cooling passage comprises at least one outer cooling passage disposed in an exhaust frame 5a and the at least one plenum comprises an outer plenum, wherein the at least one outer cooling passage fluidly connects the outer plenum to an exterior of the combustion system.  Soltau et al [Fig. 1] teach a cooling passage 30, 32 disposed at the outlet end, the cooling passage configured to permit air entering the at least one air plenum 28 or 29 to exit the at least one air plenum at the outlet end [upstream of 2] and wherein the cooling passage comprises at least one outer cooling passage 30, 32 disposed in an exhaust frame 2 and the at least one plenum comprises an outer plenum, wherein the at least one outer cooling passage 32 fluidly connects the outer plenum to an exterior of the combustion system 10;  wherein, the cooling passage comprises at least one inner cooling passage 30 disposed in the inner wall and the at least one air plenum 28 comprises an inner air plenum, and wherein the at least one inner cooling passage fluidly connects the inner air plenum to an exterior of the annular tube 10.  It would have been obvious to one of ordinary skill in the art to employ a cooling passage disposed at the outlet end, the cooling passage configured to permit air entering the at least one air plenum to exit the at least one air plenum at the outlet end, the cooling passage including being in an exhaust frame, including a respective outer and inner cooling passage, as taught by either Mandai or Soltau et al, in order to provide further cooling downstream / external to the annular tube / combustion system. 
Claims 1, 3, 6-11, 13, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liebe (6,341,485) in view of Sato (6,282,905) and Soltau et al (2,977,760) and further in view of Commaret et al (2008/0245053) and optionally in view of Schoenman et al (5,737,922).  Liebe teaches A combustion system comprising: an annular tube disposed between an inner wall [bottom  3, 6, 12, 13] and an outer wall [top  3, 6, 12, 13, see e.g. Fig. 1], the annular tube extending from an inlet end 4 to an outlet end 5, the annular tube including at least one fluid inlet 4 disposed in the annular tube proximate the inlet end, the at least one fluid inlet providing a conduit through which fluid flows into the annular tube, the annular tube also including at least one outlet 5 disposed in the annular tube proximate the outlet end 5; and one or more cooling features [includes impingement holes 15] the one or more cooling features comprising: at least one air plenum disposed within the at least one of the inner wall and the outer wall; [cooling fluid is disclosed in the prior art as air, see col. 1, lines 23-37; while steam may be the preferred fluid, air is equally recognized for its cooling properties in the Liebe discussion of the prior art.  Sato teach the equivalence of using cooling air or cooling steam as the cooling fluid, col. 1, lines 5-12.  It would have been obvious to one of ordinary skill in the art to employ air as the cooling fluid as an equivalent coolant used in the art and more readily available in gas turbine systems plenum 13 disposed within the at least one of the inner wall and the outer wall  3, 6, 12, 13 together]; one or more cooling air [after modification] supplies 9 fluidly coupled to the at least one air plenum for supplying a cooling air to the at least one air plenum in the radial direction; at least one impingement plate 12 disposed within the at least one air plenum, the at least one impingement plate 12 including a concave contouring oriented radially inward toward an engine centerline 25 [note the arrangement of Fig. 1 is applied to an annular combustor in Fig. 6, see col. 6, lines 7-23;  thus walls 7, 8, 12 (in Fig. 4) and 52, 26 of the annular combustor “encircle” / are concave relative to the turbine shaft/shaft centerline 25 in Fig. 6.  Alternately, Schoenman – Fig. 5, teaches that annular combustors have concave walls / including impingement plate, including a concave contouring oriented radially inward toward an engine centerline 12 of Fig. 1].  It would have been obvious to one of ordinary skill in the art to make each of the walls plate 7, 8, 12, including the impingement encircle / be concave relative to the turbine shaft/shaft centerline, to maintain relative consistent spacing of the cooling passage in the circumferential direction]; at least one cooling hole 15 disposed within the at least one impingement plate and configured to impinge the cooling air on the underside of the at least one of the inner wall and the outer wall 6; and a cooling passage [downstream end of 20] disposed at the outlet end, the cooling passage configured to permit air entering the at least one air plenum to exit the at least one air plenum 13 at the outlet end, wherein the one or more cooling features configured to maintain a temperature of at least one of the inner wall and the outer wall within a predetermined range further comprising: at least one air plenum 13 disposed at an underside of at least one of the inner wall [bottom  3, 6, 12, 13] and the outer wall [outer  3, 6, 12, 13]; and at least one impingement plate 12 disposed within the at least one air plenum, wherein at least one cooling feature of the one or more cooling features 15 is disposed within the at least one impingement plate 12 [flow through 15 impacts / impinges on the walls 6, see col. 3, lines 45-53];	 wherein the at least one impingement plate comprises: an inner impingement plate 12 disposed radially inward of the inner wall [bottom  3, 6, 12, 13]; and) an outer impingement plate 12 disposed radially outward of the outer wall [top  3, 6, 12, 13];   wherein the at least one cooling hole further comprises multiple axial rows of cooling holes, and wherein each of the multiple axial rows of cooling holes is circumferentially offset from an adjacent axial row of the multiple axial rows of cooling holes [see e.g. Fig. 2 or 5];  further comprising: at least one expansion joint 19 disposed at the inlet end of the combustion system; at least one outer cooling passage [outer 20] disposed at the outlet end; and at least one inner cooling passage [inner 20] disposed at the outlet end; the at least one air plenum 13 further comprising: an outer air plenum [outer 13], wherein the at least one outer cooling passage fluidly connects the outer air plenum [outer 13] to an exterior of the annular tube 1 [note 20 may be considered to be part of the turbine inlet section and thus exterior to the combustor]; and an inner air plenum [inner 13], wherein the at least one inner cooling passage [inner 20] fluidly connects the inner air plenum [inner 13] to an exterior of the annular tube [note 20 may be considered to be part of the turbine inlet section and thus exterior to the combustor]; wherein the at least one cooling hole further comprises multiple axial rows of cooling holes, and wherein each of the axial rows of the cooling holes is circumferentially offset from an adjacent axial row of the axial rows of the cooling holes [Fig. 2 or 5];  wherein the cooling passage comprises at least one outer cooling passage 20 disposed in an exhaust frame 20 and the at least one air plenum comprises an outer air plenum, wherein the at least one outer cooling passage fluidly connects the outer air plenum to an exterior of the combustion system [note 20 may be considered to be part of the turbine inlet section and thus exterior to the combustor];  wherein, the cooling passage comprises at least one inner cooling passage 20 disposed in the inner wall and the at least one air plenum comprises an inner air plenum, and wherein the at least one inner cooling passage 20 fluidly connects the inner air plenum to an exterior of the annular tube [note 20 may be considered to be part of the turbine inlet section and thus exterior to the combustor]; further comprising: at least one expansion joint 19 disposed at the inlet end of the annular tube;	 wherein the at least one expansion joint 19 allows for at least one of radial expansion of the outer wall or axial expansion of the outer wall [col. 3, lines 29-36];	 further comprising at least one of: at least one seal disposed radially inward of the outer wall at a forward end; at least one forward hard mount defined around the outer wall at the forward end; at least one axial gap [circa 19, there are axial gaps between 19 and 21] defined between the outer wall and a surrounding surface; or at least one radial gap [circa 19] defined between the outer wall and a surrounding surface;.  It is noted that Liebe / Sato may broadly be construed as having a cooling passage [downstream portion of 20, the upstream portion of 20 defining the outlet of the combustion chamber] disposed at the outlet end, the cooling passage configured to permit air entering the at least one air plenum to exit the at least one air plenum at the outlet end.  For an alternate treatment of this limitation, Soltau et al [Fig. 1] teach a cooling passage 30, 32 disposed at the outlet end, the cooling passage configured to permit air entering the at least one air plenum 28 or 29 to exit the at least one air plenum at the outlet end [upstream of 2] and wherein the cooling passage comprises at least one outer cooling passage 30, 32 disposed in an exhaust frame 2 and the at least one plenum comprises an outer plenum, wherein the at least one outer cooling passage 32 fluidly connects the outer plenum to an exterior of the combustion system 10;  wherein, the cooling passage comprises at least one inner cooling passage 30 disposed in the inner wall and the at least one air plenum 28 comprises an inner air plenum, and wherein the at least one inner cooling passage fluidly connects the inner air plenum to an exterior [to turbine section] of the annular tube 10.  It would have been obvious to one of ordinary skill in the art to employ the cooling passage configured to permit air entering the at least one air plenum to exit the at least one air plenum at the outlet end, the cooling passage including being in an exhaust frame, as taught by Soltau et al, in order to utilize the air for further cooling the turbine section downstream / external to the annular tube / combustion system as taught by Soltau et al.   	Liebe do not teach do a fluid inlet plenum coupled fluidly upstream of the at least one fluid inlet for delivering a fluid to the annular tube, the fluid inlet plenum transitioning from an axial direction to a radial direction as the fluid inlet plenum approaches the at least one fluid inlet;  nor  the fluid inlet plenum further comprising: a first sidewall that defines a radially outer boundary of the fluid inlet plenum; a second sidewall that defines a radially inner boundary of the fluid inlet plenum; and a plenum backwall that defines an axially aft boundary of the fluid inlet plenum, wherein each of the first sidewall and the second sidewall are oriented in an axial direction and the plenum backwall transitions the fluid inlet plenum from the axial direction to the radial direction; nor   wherein the fluid inlet plenum has a contour that gradually transitions form a pure axial orientation to a pure radial direction at an intersection with the inner wall of the annular tube.  Commaret et al [see annotations above] teach that using a fluid inlet plenum [downstream of 36 in Fig. 1] coupled fluidly upstream of the at least one fluid inlet 16 for delivering a fluid to the annular tube, the fluid inlet plenum transitioning from an axial direction [from 36] to a radial direction [flow over 26 to radial inflow at leadline to 16] as the fluid inlet plenum approaches the at least one fluid inlet [16, Fig. 1].  Note this axial-radial fluid plenum arrangement of Figs. 1, 11 [see paragraph 0008, 0035, Figs. 1, 11 are deemed superior to the conventional axial fluid plenum arrangement of Fig. 10, paragraph 0003].  Commaret further teach an analogous inclined combustion system with a similar inclination to that of Liebe [compare Fig. 1 of Liebe with Fig. 1 of Commaret], the combustion system having a throat portion [area constricted] between the fluid inlet plenum and the annular tube, the throat portion including a smaller flow area than both the fluid inlet plenum and the annular tube;   the fluid inlet plenum further comprising: a first sidewall that defines a radially outer boundary of the fluid inlet plenum; a second sidewall that defines a radially inner boundary of the fluid inlet plenum; and a plenum backwall [includes 26] that defines an axially aft boundary of the fluid inlet plenum, wherein each of the first sidewall and the second sidewall are oriented in an axial direction and the plenum backwall transitions 26 the fluid inlet plenum from the axial direction to the radial direction;  wherein the fluid inlet plenum has a contour at [26] that gradually transitions form a pure axial orientation to a pure radial direction at an intersection with the inner wall of the annular tube.  It would have been obvious to one of ordinary skill in the art to employ arrangement where the fluid inlet plenum coupled fluidly upstream of the at least one fluid inlet for delivering a fluid to the annular tube, the fluid inlet plenum transitioning from an axial direction to a radial direction as the fluid inlet plenum approaches the at least one fluid inlet, as well as with the sidewalls, throat, and backwall and contoured gradual transition, as taught by Commaret et al in paragraph 0008, 0035, 0003, in order to utilize an fluid / air delivery system that is utilized to provide fluid in analogous combustor system that is utilized with analogous inclined arrangement [compare Fig. 1 of Liebe with Fig. 1 of Commaret] in a manner which promotes an axially compact design. 

 Claims 1, 3, 7, 8, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holley (2018/0274442) in view of Vandervort (2006/0260291) and Maeda (5,802,841) and optionally in view of Liebe (6,341,485) and/or Schoenman et al (5,737,922).  Holley teaches A combustion system comprising: an annular tube 202 disposed between an inner wall 206 and an outer wall 204, the annular tube 202 extending from an inlet end 210 to an outlet end, the annular tube including at least one fluid inlet disposed in the annular tube proximate the inlet end, the at least one fluid inlet providing a conduit through which fluid flows into the annular tube; and a fluid inlet plenum 224 coupled fluidly upstream of the at least one fluid inlet for delivering a fluid to the annular tube, the fluid inlet plenum transitioning [leadline for 224] from an axial direction [circa 233] to a radial direction 230 as the fluid inlet plenum approaches the at least one fluid inlet; the annular tube also including (a) at least one outlet disposed in the annular tube proximate the outlet end;   further comprising a throat portion [narrowest area of 224, circa fuel injection 226] between the fluid inlet plenum and the annular tube, the throat portion including a smaller flow area than both the fluid inlet plenum 224 and the annular tube 202;  the fluid inlet plenum 224 further comprising: a first sidewall [for 233] that defines a radially outer boundary of the fluid inlet plenum; a second sidewall [for 233] that defines a radially inner boundary of the fluid inlet plenum; and a plenum backwall [leadline for 230] that defines an axially aft boundary of the fluid inlet plenum, wherein each of the first sidewall and the second sidewall are oriented in an axial direction [in 233] and the plenum backwall transitions [leadline for 224] the fluid inlet plenum from the axial direction 233 to the radial direction [leadline for 230]; wherein the fluid inlet plenum has a contour that gradually transitions [leadline for 224]  form a pure axial orientation [in 233] to a pure radial direction [in 230] at an intersection with the inner wall 206 of the annular tube.  Holley does not teach (b) one or more cooling features disposed at an underside of at least one of the inner wall and the outer wall, the one or more cooling features comprising: at least one air plenum disposed within the at least one of the inner wall and the outer wall; one or more cooling air supplies fluidly coupled to the at least one air plenum for supplying a cooling air to the at least one air plenum in the radial direction; at least one impingement plate disposed within the at least one air plenum, the at least one impingement plate including a concave contouring oriented radially inward toward an engine centerline; at least one cooling hole disposed within the at least one impingement plate and configured to impinge the cooling air on the underside of the at least one of the inner wall and the outer wall;     wherein the at least one impingement plate comprises: an inner impingement plate disposed radially inward of the inner wall; and an outer impingement plate disposed radially outward of the outer wall;    wherein the cooling passage comprises at least one outer cooling passage disposed in an exhaust frame and  the at least one air plenum comprises an outer air plenum, wherein the at least one outer cooling passage fluidly connects the outer air plenum to an exterior of  the combustion system;  wherein, the cooling passage comprises at least one inner cooling passage disposed in the inner wall and  the at least one air plenum  comprises an inner air plenum, and wherein the at least one inner cooling passage fluidly connects the inner air plenum to an exterior of the annular tube.    Note Holley does show the at least inner and outer walls of the annular combustor 200 including a concave contouring oriented radially inward toward an engine centerline X-X – see Fig. 1 and note in paragraph 0037 teaches:
“[0037] As used herein, “radially outward” refers to the direction generally away from the axis of rotation of a turbine engine. As used herein, “radially inward” refers to the direction generally towards the axis of rotation of a turbine engine.” 
Accordingly, the outer wall of the annular combustor is radially outward of the inner wall of the annular combustor, both of these walls encircle / have a concave contouring oriented radially inward toward an engine centerline X-X of the engine of Fig. 1.  	Vandervort [see e.g. Fig. 4] teaches an annular tube [see paragraph 0017, which teaches the invention may be applied to an annular detonation chamber, which is also analogous to Holley which also uses an annular detonation chamber] disposed between an inner wall and an outer wall, the annular tube extending from an inlet end to an outlet end, the annular tube including at least one fluid inlet disposed in the annular tube proximate the inlet end, the at least one fluid inlet providing a conduit through which fluid flows into the annular tube; the annular tube also including (a) at least one outlet disposed in the annular tube proximate the outlet end; (b) one or more cooling features 18, 16, 14, 12, 36 disposed at an underside of at least one of the inner wall and the outer wall, the one or more cooling features comprising: at least one air plenum 16, 18, 34 disposed within the at least one of the inner wall and the outer wall; one or more cooling air supplies 26. 22 fluidly coupled to the at least one air plenum for supplying a cooling air to the at least one air plenum; at least one impingement plate 32 [with impingement holes 36] disposed within the at least one air plenum 16, 18, 34, the at least one impingement plate including a concave contouring oriented radially inward toward an engine centerline [in an annular chamber, the combustor walls, and the closely spaced impingement plate, encircle the engine centerline, compare with Liebe and thus the impingement plate also has a concave contouring oriented radially inward toward an engine centerline.  Alternately, Schoenman – Fig. 5, teaches that annular combustors have concave walls / including impingement plate, including a concave contouring oriented radially inward toward an engine centerline 12 of Fig. 1.  To the extent not already inherent in an annular combustion chamber, it would have been obvious to one of ordinary skill in the art to make all the walls, including the impingement plate, have a concave contouring oriented radially inward toward an engine centerline, in order to have symmetry about the engine centerline, and which includes a relatively constant spacing of the cooling passage/impingement plate with the inner/outer wall(s) about the centerline]; at least one cooling hole 36 disposed within the at least one impingement plate and configured to impinge the cooling air on the underside of the at least one of the inner wall and the outer wall;  a cooling passage 34 disposed at the outlet end, the cooling passage 34 configured to permit air entering the at least one air plenum to exit the at least one air plenum at the outlet end [exits into 30], wherein the one or more cooling features is configured to maintain a temperature of at least one of the inner wall and the outer wall within a predetermined range; wherein the at least one impingement plate comprises: an inner impingement plate 32 disposed radially inward of the inner wall; and an outer impingement plate 32 disposed radially outward of the outer wall [annular detonation chamber, per paragraph 0017];    wherein the cooling passage comprises at least one outer cooling passage disposed in an exhaust frame [vertical wall at inlet of 30 may be considered an exhaust frame] and the at least one air plenum comprises an outer air plenum [annular detonation chamber, per paragraph 0017], wherein the at least one outer cooling passage 34 fluidly connects the outer air plenum to an exterior 30 of the combustion system;  wherein, the cooling passage comprises at least one inner cooling passage 34 disposed in the inner wall and the at least one air plenum comprises an inner air plenum [annular detonation chamber, per paragraph 0017], and wherein the at least one inner cooling passage 34 fluidly connects the inner air plenum to an exterior 30 of the annular tube.  Vandervort teaches the cooling techniques prevents overheating of the detonation chamber [see paragraph 0035].  It would have been obvious to one of ordinary skill in the art to employ the wall / impingement plate / plenum and cooling passage geometry of Vandervort, with the detonation chamber of Holley, in order to utilize cooling techniques that prevent overheating of the detonation chamber.  Vandervort has the one or more cooling air supplies supply the cooling air in the axial direction [Fig. 4] and thus do not teach one or more cooling air supplies fluidly coupled to the at least one air plenum for supplying a cooling air to the at least one air plenum in the radial direction.  Maeda teaches a highly analogous cooling arrangement with the one or more cooling features comprising: at least one air plenum 16 disposed within the at least one of the inner wall and the outer wall; one or more cooling air supplies 16f [Fig. 2] fluidly coupled to the at least one air plenum 16 for supplying a cooling air to the at least one air plenum in the radial direction; at least one impingement plate 16e disposed within the at least one air plenum; at least one cooling hole disposed within the at least one impingement plate and configured to impinge the cooling air on the underside of the at least one of the inner wall and the outer wall.  Maeda teaches the equivalence of using one or more cooling air supplies fluidly coupled to the at least one air plenum for supplying a cooling air to the at least one air plenum in the radial direction [e.g. Fig. 2] with supplying a cooling air to the at least one air plenum in the axial direction [Figs. 4, 5], which is analogous to axial direction of Vandervort.  It would have been obvious to one of ordinary skill in the art to fluidly couple the one or more cooling air supplies fluidly coupled to the at least one air plenum for supplying a cooling air to the at least one air plenum, of Vandervort, in the radial direction, as taught by Maeda as being equivalent to supplying the air to the plenum in the axial direction.
 Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over any of the prior art applied above and further in view of Matsuda et al (6,658,853).  The prior art do not teach at least one mounting spring disposed proximate the outlet end; wherein the at least one mounting spring is disposed at least one of radially inward of the inner wall and radially outward of the outer wall;  wherein the at least one mounting spring allows at least one of radial expansion of the outlet end or axial expansion of the outlet end.  Matsuda et al teach a annular flame tube with at least one mounting spring 30, 31 disposed proximate the outlet end; wherein the at least one mounting spring is disposed at least one of radially inward of the inner wall L2c and radially outward of the outer wall L1b; wherein the at least one mounting spring allows at least one of radial expansion of the outlet end or axial expansion of the outlet end [note spring 30, 31 allows for both, as axial expansion is accommodated via the sliding connection of 10 shown in dashed lines in Fig. 2 and radial expansion is permitted by the non-fixed connection of 30, 31 and L1b.  It would have been obvious to one of ordinary skill in the art to employ at least one mounting spring disposed proximate the outlet end;  wherein the at least one mounting spring is disposed at least one of radially inward of the inner wall and radially outward of the outer wall;  wherein the at least one mounting spring allows at least one of radial expansion of the outlet end or axial expansion of the outlet end, in the manner taught by Matsuda et al, in order to reduce the stresses of thermal expansion in the radial or axial directions while maintaining sealing at the outlet end.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over any of the prior art applied above and further in view of Hagen et al (3,765,171) and Wyler (4,192,178).  The prior art teach various aspects of the claimed invention but do not teach at least one tangential probe disposed within at least one of the inner wall or the outer wall, wherein the at least one tangential probe is aligned at least partially tangentially.  Hagen et al teach at least one probe 21 disposed within at least one of the inner wall or the outer wall, wherein the at least one probe 21 is aligned at least partially is used in the art for the flame tube to sense the temperature so that the temperature may be monitored, the combustor may be an annular flame tube [see col. 3, lines 1-7], which would have an inner wall and outer wall.  Wyler is cited to teach ports 20 for probes 22, where the probes may be arranged obliquely / tangentially, i.e. one tangential probe 20 / 22 disposed within at least one of the inner wall or the outer wall, wherein the at least one tangential probe is aligned at least partially tangentially to permit pressure measurements [see col. 2, lines 30-68] – note probe 22 in Fig. 2a is arranged tangentially with respect to the center of “F” and in Fig. 1B ports 20 are oblique / tangential to the wall and minimize disturbance of the flow or as a workable angle for probes used in the art.  It would have been obvious to one of ordinary skill in the art to employ at least one probe disposed within at least one of the inner wall or the outer wall, as taught by Hagen et al, wherein the at least one probe is aligned at least partially tangentially, as taught by Wyler et al, in order to measure the desired variable, e.g. temperature of Hagen et al, and provide a convenient arrangement by which the probe is aligned to minimize disturbing the flow within the wall(s) or to use the workable angles used for probes in the art.  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over any of the prior art applied above and further in view of Gao et al paper “Numerical Study of Impingement Cooling Under Constant Heat Flux”.   The prior art applied above teach the wherein the at least one cooling hole further comprises multiple axial rows of cooling holes, and wherein each of the multiple axial rows of cooling holes is circumferentially aligned with an adjacent axial row of the multiple axial rows of cooling holes.  For an alternate treatment of this limitation, Gao et al clearly teaches wherein the at least one cooling hole further comprises multiple axial rows of cooling holes, and wherein each of the multiple axial rows of cooling holes is circumferentially aligned with an adjacent axial row of the multiple axial rows of cooling holes [see Fig. 1] is the typical arrangement used in the art for impingement cooling.  It would have been obvious to one of ordinary skill in the art to employ the claimed circumferentially aligned cooling holes, as taught by Gao et al, as a simple impingement cooling hole arrangement used in the art and which is relatively ease to manufacture.  
Claims 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over any of the prior art applied above and further in view of Sato (6,282,905).  The prior art applied above do not necessarily teach wherein the at least one cooling hole further comprises multiple axial rows of cooling holes, and wherein each of the multiple axial rows of cooling holes is circumferentially aligned with an adjacent axial row of the multiple axial rows of cooling holes    nor    wherein the at least one cooling hole further comprises multiple axial rows of cooling holes, and wherein each of the multiple axial rows of cooling holes is circumferentially offset from an adjacent axial row of the multiple axial rows of cooling holes.  Sato teach wherein the at least one cooling hole further comprises multiple axial rows of cooling holes 3 [Fig. 9(b) or 7], and wherein each of the multiple axial rows of cooling holes is circumferentially aligned with an adjacent axial row of the multiple axial rows of cooling holes    and    wherein the at least one cooling hole further comprises multiple axial rows of cooling holes 3, and wherein each of the multiple axial rows of cooling holes is circumferentially offset from an adjacent axial row of the multiple axial rows of cooling holes [Fig. 9(a)].  It would have been obvious to one of ordinary skill in the art to employ the claimed circumferentially aligned cooling holes or offset cooling holes, as taught by Sato et al, as an equivalent impingement cooling hole arrangement used in the art and which is relatively ease to manufacture.   
Response to Arguments
Applicant's arguments filed 8/05/2022 have been fully considered but they are not generally persuasive.  In view of the amendments to the claims, the Leto combination has been withdrawn.  Applicant’s arguments generally center around the amended limitations.
For the Schoenman, applicant argues that the prior art do not teach supplying a cooling air to the at least one air plenum in the radial direction.  Maeda is now applied to teach the equivalence supplying a cooling air to the at least one air plenum in the radial direction vs the axial direction.   Applicant further argues Figs. 3, 6 do not show the impingement plate concave contouring oriented radially inward toward an engine centerline.  In rebuttal, that is shown in Fig. 5 for the annular combustor arrangement which are outside the engine centerline shown in Fig. 1.  Accordingly, applicant’s arguments are not persuasive.  Applicant argues that 
“The Office Action aligns "liner 2" of Schoenman with both the claimed "inner wall" and "outer wall." Referring to column 7, lines 7-9, the inlet 62 provides fluid to the longitudinal channel 60 for flowing coolant air therethrough. This is illustrated in FIG. 2 of Schoenman, which shows the air flowing into the inlets 62 and through the longitudinal channels 60 and out the outlet 64 to the discharge manifold 52, which in turn flows to outlets 37 for discharging fluid into the bypass passage 25. See, for example, column 4, lines 45-53. Accordingly, the inlets 62 are for admitting fluid to the longitudinal channel 60 and the inlet 62 is not arranged to "impinge the cooling air on the underside of the liner 2.”
In rebuttal, as described by applicant’s paragraph 0029 [excerpted below1], the underside is the side of each wall that is opposite the combustion gas (i.e. outside the combustor walls, which form the boundary for combustion).  Fig. 5 of clearly shows the inlets 62 are direct the flow / impinge the flow at the underside of the combustor walls (e.g. 72 or 60) in an analogous orientation to that described by applicant’s specification.    
Applicant’s argument that using air instead of steam would render Liebe et al unsuitable for its intended purpose, even in light of the teaching of equivalence of Sato.   
“The Office Action further relies on Sato to teach "the equivalence of using cooling air or cooling steam." On the contrary, modifying Liebe to use "air" instead of "steam," changes the principle of operation and renders Liebe unsatisfactory for its intended purpose. Liebe expressly indicates that steam affords advances, including higher heat capacity than air, higher cooling effectiveness, resulting in the quantity of heat that must be discharged being lower and the liner being kept at a lower temperature. Liebe, column 7, lines 13-24. Furthermore, Liebe discloses "owing to more effective cooling provided by the present invention," e.g., a steam cooling system, the combustion chamber can operate at higher temperatures, reduce NOR, and avoid using compressed air such that the compressed air can be used for combustion and cooling other parts. Liebe, column 7, lines 25-45. Thus, Liebe discloses the advantages of steam and has specifically designed the system disclosed therein to be used with steam. Modifying the fluid source to include air, instead of steam, impacts all of the stated advantages that Liebe seeks to achieve with the invention and, in doing so, changes the principle of operation of Liebe and renders Liebe unsatisfactory for its intended purpose.”
The argument that the applied references “teach away” from the claimed subject matter is not persuasive.  A reference will teach away only if it suggests that the line of development flowing from the reference’s disclosure is unlikely to be productive of the results sought by the inventor.  MPEP 2123, In re Gurly, 27 F.3d 551, 553, 31USPQ2d 1130, 1132 (Fed. Cir. 1994).  From a review of the disclosures of the applied references, it is clear that these references do not “teach away” from the claimed invention, since none of their disclosures teaches, either expressly or impliedly, that substituting cooling air for steam will produce results different from that sought by the inventor.  First, it is noted that Liebe’s broad claim 1 only requires a cooling fluid, and does not require steam.  Moreover, “fluid” includes air, which is mentioned in the disclosure as a coolant used in the art.  Thus, while steam may be preferred, air is still encompassed.  There is nothing in the disclosure of Liebe et al that suggests using cooling air would not be functional.  While steam cooling has the listed advantages, air cooling is taught as equivalent by Sato, and has the additional benefits of not needing a separate source of steam and thus can be utilized more easily -- as air is easily and readily obtained from many sources and is the most common cooling fluid used in gas turbine combustors.  Note, external sources of air could always be used, e.g. from an external compressor, which would mitigate most of the argued advantages of using steam.  Applicant alleges that Liebe et al also do not have the concave contouring of the impingement plate.  In rebuttal, Liebe et al explicitly teach the outer and inner walls [Fig. 6] encircle the shaft/centerline 25 in the annular combustor.  Accordingly, applicant’s arguments fail to persuade as first, each of the impingement plates would naturally have the concave contouring as the inner and outer walls have the same contouring in order to have general symmetry of the walls around the centerline axis.  Moreover, to the extent not explicitly disclosed, this is taught by Schoenman – Fig. 5.  

 For Vandervort, applicant argues that the prior art do not teach supplying a cooling air to the at least one air plenum in the radial direction.  Maeda is now applied to teach the equivalence supplying a cooling air to the at least one air plenum in the radial direction vs the axial direction.  Second, applicant argues the concave contouring.  This is also naturally present in an annular combustor or obvious in view of Liebe or Schoenman – Fig. 5.  Lastly, applicant alleges the 
“slots 36 of Vandervort are for impinging on the reservoir 34 itself, see, for example, paragraph [0025] of Vandervort, not on a wall of the reservoir.”  

Applicant’s position is erroneous and contradicted by the reference, as the line immediately preceding the cited paragraph 0025 states: 
“Beneficially, the impingement slots 36 create high velocity jets that impinge on the outer surface [Ex. Note underside to correlate with applicant’s usage] of the PD chamber(s) 10.” 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

August 25, 2022
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “[0029] Referring still to Fig. 2, one or more secondary, tertiary, and/or auxiliary fuel injectors (not shown) may also be disposed within various walls and/or structures of the combustor 2. Each of the inner and outer walls 10, 8 may include cooling features disposed therein. In an exemplary embodiment, an outer air plenum 98 may be disposed within the outer wall 8, while an inner air plenum 104 may be disposed within the inner wall 10. The outer and inner air plenums 98, 104 may include outer and inner impingement plates (or baffles) 106, 110 aligned axially for directing cooling air onto the underside (i.e., the side opposite the portion defining the boundary of the annulus 13) of each of the inner wall 10 and outer wall 8. Each of the inner and outer impingement plates 110, 106 may include a plurality of holes or jets 108 disposed within and spaced axially along the inner and outer impingement plates 110, 106 for directing cooling air onto the underside of each of the inner wall 10 and outer wall 8. One or more cooling air supplies 102 may be fluidly coupled to each of the inner and outer air plenums 98, 104 for supplying cooling air thereto. Each of the inner and outer impingement plates 110, 106 may circumferentially extend around the centerline 24 contouring to match the circumferential contouring of each of the inner and outer walls 10, 8.”.